
	
		I
		112th CONGRESS
		2d Session
		H. R. 3916
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To reduce the operating costs of the United States Postal
		  Service, to provide for continued postal services for certain areas, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Post Offices
			 Act.
		2.Calculation of
			 Postal Service retiree health benefit paymentsSection 8909a(d)(3) of title 5, United
			 States Code, is amended as follows:
			(1)Subparagraph (A)
			 is repealed.
			(2)In subparagraph
			 (B), by striking 2017 and inserting 2012.
			3.Nonpostal
			 services; post office closures
			(a)Nonpostal
			 servicesSubsection (a) of
			 section 404 of title 39, United States Code, is amended—
				(1)in paragraph (7), by striking
			 and at the end;
				(2)in paragraph (8),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(9)to provide nonpostal
				services.
						.
				(b)Post office
			 closuresSubsection (e) of
			 such section is amended to read as follows:
				
					(e)(1)Notwithstanding subsections (a)(3) or (d),
				the Postal Service may not close or consolidate any post office or other postal
				facility that is located in a ZIP Code that has a high rate of poverty and a
				high rate of unemployment. To determine whether a ZIP Code has a high rate of
				poverty or unemployment, the Postmaster General shall consult with the
				Secretary of Commerce and the Secretary of Labor.
						(2)Not later than 1 year after the date
				of enactment of this subsection, the Postmaster General shall submit a report
				to Congress on alternative uses with respect to under-used postal facilities,
				including whether such facilities could offer nonpostal services and products.
						.
			4.Rate regulation
			 for market-dominant products
			(a)In
			 generalNotwithstanding
			 section 3622 of title 39, United States Code, the Postmaster General shall have
			 the authority to regulate rates for market-dominant products. Such authority
			 shall not apply to the rate discounts established under subsection (e) of such
			 section.
			(b)NotificationIf
			 the Postmaster General determines under subsection (a) that an adjustment in a
			 rate for a market-dominant product is necessary, the Postmaster General shall
			 provide public notice of such adjustment not later than 45 days before the
			 implementation of such adjustment.
			(c)Consumer Price
			 IndexIn determining whether
			 an adjustment in a rate for a market-dominant product is reasonable, the
			 Postmaster General may compare the percentage change of such adjustment with
			 the percentage change of the Consumer Price Index for All Urban Consumers
			 unadjusted for seasonal variation during the 12-month period preceding the date
			 the Postmaster General files notice of such adjustment pursuant to subsection
			 (b).
			
